EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner notes that the following amendment addresses minor typographical mistakes in claim 7 and 14.


Claim 7, line 2 is amended as follows:  “a plurality of microneedle arrays, wherein some [[of]] surfaces of the”

Claim 14, line 2 is amended as follows:  “a plurality of microneedle arrays, wherein some [[of]] surfaces of the microneedle”


Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 11/22/2021 and in view of the Examiner’s Amendment contained in the present Action, could either not be found or was not suggested in the prior art of record. With respect to claims 1, 7 and 14, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the base is divided into two or more base parts corresponding to the two or more areas, wherein a plurality of protrusion members protruding in one direction are formed on the body, and coupling grooves are formed in surfaces of the two or more base parts facing the body, and wherein the plurality of protrusion members are inserted into the coupling grooves so that the microneedle arrays are coupled to the body, as recited in claim 1; wherein a plurality of protrusion members protruding in one direction are formed on the body, and coupling grooves are formed in surfaces of the microneedle arrays facing the body, and wherein the plurality of protrusion members are inserted into the coupling grooves so that the microneedle arrays are coupled to the body., as recited in claim 7; or the feature of wherein a plurality of insertion grooves are formed in the body, and each of the microneedle arrays is inserted into the insertion 
The closest relevant art is: U.S. Publication No. 2017/0304603 to Kato et al., which discloses a microneedle array (Figs. 1-3), comprising: a plurality of microneedles (outer projections 22 and inner projections 32), surfaces of which are coated with a liquid drug (paragraphs 50, 55-56); and a base (substrate 21 and 31} for supporting the microneedles (outer projections 22 are formed on substrate 21/21S and inner projections 32 are formed on substrate 31/313), wherein the microneedles (outer projections 22 and inner projections 32) are divided into two or more areas (outer needle 20 and inner needle 30), and surfaces of microneedles disposed in each of the divided areas are coated with different liquid drugs (paragraphs 55-56), wherein an ingredient of a liquid drug (.e., the drug) coated on microneedles disposed in one of the divided areas is different from ingredients of liquid drugs coated on microneedles disposed in a remainder of the divided areas s (paragraphs 55-56, a drug is applied on the surfaces of the projections 22 and 32, the composition of drug applied on the outer projection 22 and the composition of drug applied on the inner projection 32 are varied from each other so that different kinds of drugs are held by the projections 22 and 32), but Kato et al. does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783